             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:20 CR 102

UNITED STATES OF AMERICA               )
                                       )
v.                                     )                   ORDER
                                       )
AARON JOSHUA MILLS                     )
________________________________________

     Pursuant to Defendant’s Waiver of Detention Hearing/Continuance

Request (Doc.10), Defendant’s waiver of an immediate detention hearing is

NOTED, Defendant’s continuance request is GRANTED, and a hearing on the

Government’s motion for detention is CONTINUED INDEFINITELY FOR

CAUSE. See U.S. v. Clark, 865 F.2d 1433 (4th Cir. 1989). Defendant is ordered

detained without bond pending further proceedings.

                                     Signed: May 3, 2021
